Motion Granted, Appeal Dismissed and Memorandum Opinion filed December
5, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00867-CV

  BURCKHARDT COMPRESSION NORTH AMERICA SERVICES LLC,
                      Appellant

                                         V.

                        DANIEL B. CANNON, Appellee

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-56913


                          MEMORANDUM OPINION

      This is an interlocutory appeal from a temporary injunction order signed
October 8, 2019. On November 25, 2019, appellant filed a motion to dismiss the
appeal. See Tex. R. App. P. 42.1. The motion is granted, and the appeal is dismissed.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.